Atkinson, Justice.
1. By consent of the attorney for plaintiff in the equity suit the judge allowed the defendant to assume the burden of proof on the issue as to whether the contract should be reformed, and thereby to obtain the right to open and conclude the argument before the jury. Held, that there was no error in this ruling.
2. In virtue of such assumption of the burden of proof by the defendant as set forth in the first note, the judge erred in charging the jury in such manner as to impose upon the plaintiff Morgan the burden of proof on the issue of reforming the contract. See Code of 1910, § 5746; Code of 1933, § 38-103; Simmons v. Brannen, 155 Ga. 494 (117 S. E. 318).

Judgment reversed.


All Ihe Justices concur.

Aaron Kraviich, for plaintiff in error.
Hester, Lewis & Clark, contra.